ORDER

PER CURIAM
Michelle Wack (“Teacher”) appeals her suspension from her teaching position for one semester without pay and her reassignment to another school by the Board of Education of the City of St. Louis (“Board”) based on its determination, after a hearing, that Teacher violated Board policies regarding corporal punishment, assault and unprofessional conduct. The trial court affirmed the decision of the Board. We have reviewed the briefs of the parties and the record on appeal and find that the decision of the Board is supported by substantial and competent evidence on the whole record and. that Teacher’s evidentia-ry objections were not properly preserved for our review. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, explaining the reasons for our decision. We affirm the decision of the Board pursuant to Rule 84.16(b).